EXHIBIT 10.54

Time Warner Cable Inc. 2006/2011 Stock Incentive Plan

Amendment #1- No Addendum

AMENDMENT #1 TO RESTRICTED STOCK UNIT AGREEMENTS

AND STOCK OPTION AGREEMENTS

UNDER THE TIME WARNER CABLE INC. 2006 STOCK INCENTIVE PLAN

AND 2011 STOCK INCENTIVE PLAN

WHEREAS, Time Warner Cable Inc. (the “Company”), a Delaware corporation,
previously granted to certain employees awards of restricted stock units
(“RSUs”) and stock options (“Options”) relating to Company stock under the
Company’s 2006 and/or 2011 Stock Incentive Plans (collectively, the “Plans”);
and

WHEREAS, the Compensation Committee of the Company’s Board of Directors (the
“Committee”) has the authority to establish the terms and conditions of awards
under the Plans, and the Committee desires to amend the terms of certain RSUs
and Options and the agreements related thereto; and

WHEREAS, the currently outstanding agreements include (i) each agreement
covering an award of RSUs that vests based on the completion of a period of
service (“Time-Based RSU Agreement”), (ii) each agreement covering an award of
RSUs that vests based on both the completion of a period of service and the
satisfaction of a performance condition (“Performance-Based RSU Agreement”),
(iii) each agreement covering an Option award that vests based on the completion
of a period of service (“Time-Based Option Agreement”), and (iv) each agreement
covering an Option award that vests based on both the completion of a period of
service and the satisfaction of a performance condition (“Performance-Based
Option Agreement”); and

WHEREAS, the performance conditions specified in each Performance-Based RSU
Agreement and each Performance-Based Option Agreement issued on or after
January 1, 2010, and before January 1, 2014 have been satisfied.

NOW, THEREFORE, effective as set forth in Section 11 below, (i) each Time-Based
RSU Agreement, (ii) each Performance-Based RSU Agreement, (iii) each Time-Based
Option Agreement, and (iv) each Performance-Based Option Agreement, in each
case, that relates to an award of Options or RSUs granted on or after January 1,
2010 and before January 1, 2014, and that is held by any person employed by the
Company on February 12, 2014, is hereby amended as follows:

 

1. Each Time-Based RSU Agreement and each Performance-Based RSU Agreement is
amended by replacing Section 5(c) (in the case of each Time-Based RSU Agreement)
and Section 5(d) (in the case of each Performance-Based RSU Agreement) in its
entirety with the following:

“Without Cause; Not for Performance. Subject to the terms of any employment,
consulting, advisory or similar agreement entered into by the Participant and
the Company or an Affiliate that provides for treatment of RSUs that is more
favorable to the Participant than the terms of this subsection, if the
Participant’s employment is involuntarily terminated by the Company not for
Cause, not for Performance, and not at a time when the Participant is eligible
for Retirement,



--------------------------------------------------------------------------------

then the Participant will immediately vest upon the Participant’s involuntary
termination of employment in a portion of the RSUs that have not yet vested and
any Retained Distributions related thereto, in addition to any RSUs and Retained
Distributions that previously vested, based on the following calculation:

(x) the total number of RSUs awarded under the Agreement and related Retained
Distributions,

multiplied by;

(y) a fraction, the numerator of which shall be the number of days following the
Date of Grant during which the Participant was employed by the Company or any
Affiliate, and the denominator of which shall be the number of days in the
Vesting Period,

minus;

(z) the number of RSUs awarded under the Agreement and related Retained
Distributions that were vested immediately before the Participant’s involuntary
termination of employment.

If the foregoing calculation results in a fractional Share, such fractional
Share shall be rounded to the next higher whole Share. Shares subject to such
RSUs shall be issued or transferred and the related Retained Distributions shall
be paid to the Participant within sixty (60) days of the Participant’s
employment termination date. The RSUs and any related Retained Distributions
shall be forfeited if they were not already vested and are not vested under this
subsection.

For purposes of the foregoing, the term “Vesting Period” means the period of
time that begins the day after the Date of Grant (as set forth in the Notice)
and ends on the date that all RSUs would be fully vested under the vesting
schedule set forth in the Notice.”

 

2. Each Time-Based RSU Agreement and each Performance-Based RSU Agreement is
further amended by replacing “12 months” with “24 months” immediately before the
words “after a Change in Control” in the first sentence of Section 5(e) (in the
case of each Time-Based RSU Agreement) and Section 5(f) (in the case of each
Performance-Based RSU Agreement).

 

3. Each Time-Based RSU Agreement and each Performance-Based RSU Agreement is
further amended by adding a new Section 5(g) (in the case of each Time-Based RSU
Agreement) and Section 5(i) (in the case of each Performance-Based RSU
Agreement) as follows:

 

2



--------------------------------------------------------------------------------

“Vesting Conditioned on Execution of a Release of Claims. If the terms of any
employment, consulting, advisory or similar agreement entered into by the
Participant and the Company or an Affiliate require execution of a release of
claims against the Company or an Affiliate upon a termination of employment and
the terms of such agreement provide for more favorable vesting treatment of the
Award than the terms of this Agreement, then, in the event of such a termination
of employment, the Award, or the applicable portion thereof, will not vest and
Shares and Retained Distributions will not be distributed to the Participant
until such release has been executed, delivered, and not revoked within the
permitted revocation period. If the release is not executed and delivered
(without revocation) prior to the end of the sixty (60) day period following the
Participant’s termination of employment or such shorter period for execution and
delivery provided under the relevant agreement, the unvested Award, together
with any related Retained Distributions, shall be forfeited and no further
amounts shall be payable under this Agreement. If the Award is subject to
Section 409A of the Code and the period for executing and delivering (and not
revoking) the release spans two calendar years, then the distribution of any
amounts under this Award shall be made in the second of the two calendar years
without regard to whether the release is executed and delivered (and not
revoked) in the first or second calendar year.”

 

4. Each Time-Based RSU Agreement and each Performance-Based RSU Agreement is
further amended by replacing Section 10 in its entirety with the following:

“10.       RSU Repayment Obligation.

(a)         This Section 10 shall apply only if, on the date of termination as
described in Sections 10(b) and 10(c) below, the Participant (i) is or, at any
time, was a corporate officer of the Company (as reflected in the Company’s
corporate records) and (ii) is or, at any time, was a party to an employment
agreement with the Company.

(b)         In the event of the termination of the Participant’s employment for
Cause as a result of a Cause event specified in Sections 1(a)(i), 1(a)(iii),
1(a)(iv), or 1(a)(v) above (each a “Covered Cause Event”), the Participant shall
repay to the Company an amount equal to the Participant’s Improper Gain (as
defined below) or, if less, the aggregate fair market value of all Shares issued
and related Retained Distributions paid to the Participant with respect to
vesting of a RSU Award within the three-year period prior to the Participant’s
termination of employment, determined as of the date such Shares were issued and
the Retained Distributions paid, less the Net Tax Cost (as defined below).
Notwithstanding the foregoing, a Cause event described in Section 1(a)(i) shall
be a Covered Cause Event only if the felony relates solely to any acts or
omissions arising in the performance of the Participant’s duties and
responsibilities for, or matters involving the assets or property of, the
Company.

 

3



--------------------------------------------------------------------------------

(c)         In the event the Participant’s employment is terminated for any
reason other than Cause, and it is determined by the Company within twelve
(12) months of such termination of employment that the Participant engaged in
acts or omissions during the Participant’s three prior years of employment that
would have resulted in the Participant’s termination by the Company for a
Covered Cause Event, the Participant shall repay to the Company an amount equal
to the Participant’s Improper Gain or, if less, the aggregate fair market value
of all Shares issued and related Retained Distributions paid to the Participant
in the three-year period prior to and the sixty-day period following the
Participant’s termination of employment, determined as of the date such Shares
were issued and related Retained Distributions paid, less the Net Tax Cost.

(d)         A Participant’s repayment obligations hereunder may, at the election
of the Board or the Committee, be satisfied by a cash payment, delivery of
Shares, forfeiture of the unvested portion of the Award or such combination of
the foregoing as the Board or Committee in its discretion may determine. Cash
repayments pursuant to Sections 10(b) or 10(c) shall be made by certified check
within sixty (60) days after written demand is made therefor by the Company.
Notwithstanding the foregoing, the Participant shall be deemed to satisfy the
repayment obligations with respect to amounts owed pursuant to Section 10 if the
Participant returns to the Company all Shares issued to the Participant during
the period described under Sections 10(b) or 10(c), as applicable, plus the
related Retained Distributions, provided that the Participant demonstrates to
the Company’s satisfaction that all such Shares were continuously owned by the
Participant since the date of issuance. Further notwithstanding the foregoing,
the total amount repaid under this Agreement and all other Company equity awards
with respect to any particular Improper Gain shall not exceed the amount of such
Improper Gain.

(e)         Notwithstanding any of the foregoing, the Board or Committee, as
applicable, shall retain sole discretion regarding whether to seek the remedies
set forth in Sections 10(b) and 10(c). The repayment obligations of Section 10
shall not apply unless the Company gives the Participant written notice of the
Company’s exercise of its rights under Section 10 within ninety (90) days of a
senior officer of the Company becoming aware of the conduct giving rise to the
Covered Cause Event; and if the Company fails to do so such conduct shall no
longer provide a basis for any repayment obligation pursuant to this Section 10.

(f)         If the terms of any employment, consulting, advisory or similar
agreement entered into by the Participant and the Company or any Affiliate
provides for compensation forfeiture provisions triggered by a “Covered Cause
Event” (as defined in the employment or similar agreement), then such provisions
shall supersede the provisions of this Section 10 during the term of the
employment or similar agreement.

 

4



--------------------------------------------------------------------------------

(g)         “Improper Gain” shall mean the Participant’s personal economic gain
derived from the Company as a direct result of engaging in any Covered Cause
Event, less the Net Tax Cost. “Net Tax Cost” shall mean the net amount of any
federal, foreign, state or local income and employment taxes paid by the
Participant with respect to the amount to be repaid hereunder (before the
reduction for the Net Tax Cost), after taking into account any and all available
deductions, credits, or other offsets allowable to the Participant (including,
without limitation, any deduction permitted under the claim of right doctrine),
and regardless of whether the Participant would be required to amend any prior
income or other tax returns, subject to the Participant’s documentation that
deductions, credits or other offsets otherwise available or allowable to the
Participant could not be used as a result of the Participant’s actual tax
position.

(h)         If the Sarbanes-Oxley Act of 2002, the Dodd-Frank Wall Street Reform
and Consumer Protection Act (the “Dodd-Frank Act”), or other applicable law
would require a greater amount of repayment than this Section 10 requires, then
such greater amount shall apply.”

 

5. Each Time-based Option Agreement and each Performance-Based Option Agreement
is amended by replacing Section 3(b) in its entirety with the following:

“(b)       Termination of Employment. Subject to Section 3(a)(i), if the
Participant’s employment with the Company and its Affiliates terminates for any
reason (including, unless otherwise determined by the Committee, a Participant’s
change in status from an employee to a non-employee (other than director of the
Company or any Affiliate)), except as provided for in the subsection below
titled “Termination of Employment Following Change in Control,” the Option, to
the extent not then vested, shall be forfeited; provided, however, that if the
Participant’s employment terminates due to death, Disability or Retirement, the
unvested portion of the Option, to the extent not previously canceled or
forfeited, shall immediately become vested and exercisable; provided further
that, if the Participant’s employment is involuntarily terminated by the Company
for any reason (other than by the Company or its Affiliates for Cause or
Performance) and the Participant is not yet eligible for Retirement, then, to
the extent the Option has not previously been canceled or forfeited, upon the
Participant’s involuntary termination of employment a portion of the unvested
Option shall immediately become vested and exercisable, in addition to any
previously Vested Portion of the Option, based on the following calculation:

(x) the total number of Shares covered by the Option awarded under the
Agreement,

multiplied by;

(y) a fraction, the numerator of which shall be the number of days following the
Date of Grant during which the Participant was employed by the Company or any
Affiliate, and the denominator of which shall be the number of days in the
Vesting Period,

 

5



--------------------------------------------------------------------------------

minus;

(z) the Vested Portion of the Option awarded under the Agreement as determined
immediately before the Participant’s involuntary termination of employment.

If the foregoing calculation results in an Option covering a fractional Share,
such fractional Share shall be rounded to the next higher whole Share. The
portion of the Option that was not previously vested and does not vest under
this Section 3(b) shall be forfeited. The Vested Portion of the Option,
including the portion of the Option vesting upon an involuntary termination,
shall remain exercisable for the period set forth in Section 4(a) of this
Agreement.

For purposes of the foregoing, the term “Vesting Period” means the period of
time that begins the day after the Date of Grant (as set forth in the Notice)
and ends on the date that the entire Option would be fully vested under the
vesting schedule set forth in the Notice.”

 

6. Each Time-Based Option Agreement and each Performance-Based Option Agreement
is further amended by changing the first sentence of Section 3(c) (in the case
of each Time-Based Option Agreement) and Section 3(d) (in the case of each
Performance-Based Option Agreement) as follows: (i) adding “(whether or not due
to the Participant’s Performance)” immediately after the words “without Cause”;
and (ii) replacing “12 months” with “24 months” immediately before the words
“after a Change in Control.”

 

7. Each Time-Based Option Agreement and each Performance-Based Option Agreement
is further amended by adding a new Section 3(e) (in the case of each Time-Based
Option Agreement) and Section 3(f) (in the case of each Performance-Based Option
Agreement) as follows:

“Vesting Conditioned on Execution of a Release of Claims. If the terms of any
employment, consulting, advisory or similar agreement entered into by the
Participant and the Company or an Affiliate require execution of a release of
claims against the Company or an Affiliate upon a termination of employment and
the terms of such agreement provide for more favorable vesting treatment of the
Option than the terms of this Agreement, then, in the event of such a
termination of employment, the Option, or the applicable portion thereof, will
not vest and will not be exercisable until such release has been executed,
delivered, and not revoked within the permitted revocation period. If the
release is not executed and delivered (without revocation) prior to the end of
the sixty (60) day period following the Participant’s termination of employment
or such shorter period for execution and delivery provided under the relevant
agreement, the unvested portion of the Option shall be forfeited and shall not
become exercisable.”

 

6



--------------------------------------------------------------------------------

8. Each Time-Based Option Agreement and each Performance-Based Option Agreement
is further amended by adding the following immediately after the second sentence
of Section 4(a):

“Further notwithstanding the foregoing, if any portion of the Option becomes
vested due to the Participant’s termination of employment, Retirement, death, or
Disability, the Participant’s ability to exercise such Vested Portion of the
Option may be delayed until the first date that exercise is administratively
feasible following such event.”

 

9. Each Time-Based Option Agreement and each Performance-Based Option Agreement
is further amended by replacing “12 months” with “24 months” immediately before
the words “after a Change in Control” in the first sentence of Section 4(a)(vi).

 

10. Each Time-Based Option Agreement and each Performance-Based Option Agreement
is further amended by replacing Section 6 in its entirety with the following:

“6.     Option Repayment Obligation.

(a)         This Section 6 shall apply only if, on the date of termination as
described in Sections 6(b) and 6(c) below, the Participant (i) is or, at any
time, was a corporate officer of the Company (as reflected in the Company’s
corporate records) and (ii) is or, at any time, was a party to an employment
agreement with the Company.

(b)         In the event of the termination of the Participant’s employment for
Cause as a result of a Cause event specified in Sections 1(a)(i), 1(a)(iii),
1(a)(iv), or 1(a)(v) above (each a “Covered Cause Event”), the Participant shall
repay to the Company an amount equal to the Participant’s Improper Gain (as
defined below) or, if less, the Award Gain (as defined below) with respect to
all Options exercised by the Participant within the three-year period prior to
the Participant’s termination of employment, determined as of the date of each
exercise of such Options, less the Net Tax Cost (as defined below), and any
unexercised Options held by the Participant shall be forfeited. Notwithstanding
the foregoing, a Cause event described in Section 1(a)(i) shall be a Covered
Cause Event only if the felony relates solely to any acts or omissions arising
in the performance of the Participant’s duties and responsibilities for, or
matters involving the assets or property of, the Company.

(c)         In the event the Participant’s employment is terminated for any
reason other than Cause, and it is determined by the Company within twelve
(12) months of such termination of employment that the Participant engaged in
acts or omissions during the Participant’s three prior years of employment that
would have resulted in Participant’s termination by the Company for a Covered
Cause

 

7



--------------------------------------------------------------------------------

Event, the Participant shall repay to the Company an amount equal to the
Participant’s Improper Gain or, if less, the Award Gain with respect to all
Options exercised by the Participant in the three-year period prior to the
Participant’s employment termination and the post-termination exercise period,
determined as of the date of each exercise of such Options, less the Net Tax
Cost, and any unexercised Options held by the Participant shall be forfeited.

(d)         A Participant’s repayment obligations hereunder may, at the election
of the Board or the Committee, be satisfied by a cash payment, delivery of
Shares, forfeiture of the unvested portion of the Option, cancellation of the
Vested Portion of the Option, or such combination of the foregoing as the Board
or Committee in its discretion may determine. Cash repayments pursuant to
Sections 6(b) or 6(c) shall be made by certified check within sixty (60) days
after written demand is made therefor by the Company. Notwithstanding the
foregoing, the Participant shall be deemed to satisfy the repayment obligations
with respect to amounts owed pursuant to Section 6 if the Participant returns to
the Company all of the Shares acquired upon exercise of any Options during the
period described under Sections 6(b) or 6(c), as applicable, provided that the
Participant demonstrates to the Company’s satisfaction that all such Shares were
continuously owned by the Participant since the date of exercise. Further
notwithstanding the foregoing, the total amount repaid under this Agreement and
all other Company equity awards with respect to any particular Improper Gain
shall not exceed the amount of such Improper Gain.

(e)         Notwithstanding any of the foregoing, the Board or Committee, as
applicable, shall retain sole discretion regarding whether to seek the remedies
set forth in Sections 6(b) and 6(c). The repayment obligations of Section 6
shall not apply unless the Company gives the Participant written notice of the
Company’s exercise of its rights under Section 6 within ninety (90) days of a
senior officer of the Company becoming aware of the conduct giving rise to the
Covered Cause Event; and if the Company fails to do so such conduct shall no
longer provide a basis for any repayment obligation pursuant to this Section 6.

(f)         If the terms of any employment, consulting, advisory or similar
agreement entered into by the Participant and the Company or any Affiliate
provides for compensation forfeiture provisions triggered by a “Covered Cause
Event” (as defined in the employment or similar agreement), then such provisions
shall supersede the provisions of this Section 6 during the term of the
employment or similar agreement.

(g)         “Improper Gain” shall mean the Participant’s personal economic gain
derived from the Company as a direct result of engaging in any Covered Cause
Event, less the Net Tax Cost. “Award Gain” shall mean the product of (i) the
Fair Market Value per share of stock at the date of such Option exercise
(without regard to any subsequent change in the market price of such share of
stock) minus the exercise price times (ii) the number of shares as to which the
Options were exercised at that date. “Net Tax Cost” shall mean the net amount of

 

8



--------------------------------------------------------------------------------

any federal, foreign, state or local income and employment taxes paid by the
Participant with respect to the amount to be repaid hereunder (before the
reduction for the Net Tax Cost), after taking into account any and all available
deductions, credits, or other offsets allowable to the Participant (including,
without limitation, any deduction permitted under the claim of right doctrine),
and regardless of whether the Participant would be required to amend any prior
income or other tax returns, subject to the Participant’s documentation that
deductions, credits or other offsets otherwise available or allowable to the
Participant could not be used as a result of the Participant’s actual tax
position.

(h)         If the Sarbanes-Oxley Act of 2002, the Dodd-Frank Wall Street Reform
and Consumer Protection Act (the “Dodd-Frank Act”), or other applicable law
would require a greater amount of repayment than this Section 6 requires, then
such greater amount shall apply.”

 

11. Sections 2, 6, and 9 of this amendment are effective as of December 18,
2013. The remainder of this amendment is effective as of November 21, 2013.

 

9